Title: A. M. Green to James Madison, 11 January 1834
From: Green, A. M.
To: Madison, James


                        
                            
                                Sir. 
                            
                            
                                
                                    Washington City
                                
                                 11th Jany 1834
                            
                        
                        
                        I hope you will pardon this intrusion of mine and the apology I have to make will I hope be deemed sufficient
                            when I say that the fewness of Officers now living who can testify to the events of ’79 and ’81—and who are acquainted
                            with the Events of that day is my reason for thus troubling you:
                        I had placed in my charge the claim of Francis Taylor Colo. of the Regt. of Guards—stationed at the
                            Barracks in albemarle Cty v.a. in the years 1779-’80 & until the Spring of 1781. The important fact is not to the
                            time of service for that is proven; but whether or not he did consider himself and the Officers who retired from service
                            with him as having been raised on continental Establishment. I find that they recd. their depreciation of pay as Cont:
                            Officers did & also their Virga Line Bounty as well as U: S. in some instances. Soon after the war the claims of
                            the Officers were scrutinised ridgidy. Then the Govt. was poor and now it is rich and fully able to pay all its bounties—In several instances the Claims of Officers have been awarded by acts of Congress—And I find from the enclosed paper that
                            Colo Taylor did consider himself in service to the end of the war.
                        You probably were as well acquainted with his services in that war as any other individual. May I ask that
                            you enclose to me the paper herewith put under cover—and any remarks relative to the service of Colo. Taylor which you
                            may think proper to make—
                        I am truly sorry that so much trouble I shall propose cause you and my anxiety to place the claim of Colo. Taylor
                            before the committee in its proper shape is I hope some excuse for so doing Wishing you a return of many a new year and
                            that you may enjoy your usual good health is the wish of your most. obt. Servt.
                        
                        
                            
                                A. M. Green
                            
                        
                    